Citation Nr: 0030698	
Decision Date: 11/24/00    Archive Date: 12/01/00

DOCKET NO.  99-19 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a respiratory/pulmonary 
disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active military service from October 1945 to 
April 1947, and from January 1949 to June 1952.

In a May 1970 decision, the Department of Veterans Affairs 
(VA) Regional Office (RO) Huntington, West Virginia, denied 
the claim on appeal.  Although the veteran filed a Notice of 
Disagreement, no Statement of the Case was then issued.  In 
1991, the veteran attempted to reopen his claim, and the RO 
and the Board of Veterans' Appeals (Board) found that new and 
material evidence had not been submitted.  The veteran 
appealed the Board's decision to the United States Court of 
Veterans Appeals (the United States Court of Appeals for 
Veterans Claims since March 1, 1999) (Court).  In March 1997, 
the Court dismissed the appeal for failure to file a timely 
notice of appeal; however, the Secretary of VA later 
stipulated that the veteran's claim had been pending since 
1970.  

In September 1999, the RO denied the claim on the merits.  
The veteran subsequently perfected an appeal of that denial.  
In May 2000 the Board remanded the claim to allow the RO to 
consider additional evidence received after the issuance of 
the last Supplemental Statement of the Case.  As the RO 
continued the denial of the claim, the case has now been 
returned to the Board for further appellate consideration.


REMAND

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2000).  

The Board has preliminary reviewed the veteran's claims file.  
Service medical records reveal that on entrance examination 
in October 1945, a chest x-ray showed a healed primary 
complex of the left lung, which was not considered disabling.  
During service the veteran was treated in November 1946 for 
acute nasopharyngitis and in January 1947 for an upper 
respiratory infection.  The lungs and a chest x-ray were 
reported to be normal on separation examination in March 
1947.  No pertinent abnormality was reported on the entrance 
examination for the second period of service.  On separation 
examination in May 1952, it was reported that there were 
respiratory wheezes through both lung fields.  

Post-service, the record includes the private medical records 
of Norman D. Bsharah, M.D., who indicated that he had treated 
the veteran for respiratory problems since 1954.  On a 
September 1993 report, there was a hand written note 
indicating that the veteran was treated in the 1950's for 
bronchitis that had progressed since that time.  

Post service, the report of a May 1958 hospitalization for 
hernia surgery includes notations that the veteran smoked 
about a pack of cigarettes a day; and that he had had a 
chronic cough for several years; and that he occasionally had 
smothering sensations which were described more as air 
hunger.  There was no history of wheezing or dyspnea.  
Examination revealed that there were occasional expiratory 
wheezes over the anterior chest region bilaterally, 
especially when he exhaled deeply.  The lungs were otherwise 
clear.  X-rays revealed that the lungs and pleura were within 
normal limits.  He had a productive cough.  He was treated 
with medication including penicillin.  His cough subsided 
gradually until he stated that he was more cough free than he 
had been in several years.  Diagnoses included chronic 
bronchitis.

The record also includes private medical records reflecting 
treatment for various respiratory disorders in the 1990's (to 
include bronchitis, bronchial asthma, and pulmonary 
emphysema), and lay statements from the veteran's wife, 
cousin, and a former service comrade that corroborate the 
veteran's accounts of breathing problems in and post service.  
However, the record includes no specific medical opinion as 
whether there is a relationship between the symptoms noted in 
service and a current chronic respiratory/pulmonary disorder.  

In this regard, it is noted that recently, Congress amended 
38 U.S.C.A. § 5107 (and amended or added other relevant 
provisions) to clarify VA's duty assist a claimant in 
developing all facts pertinent to a claim for benefits.  Such 
duty includes requesting information as described in 
38 U.S.C.A. § 5106, as well as the accomplishment of a 
medical examination when such examination may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C.A. §§ 5100-5107).

Under the circumstances of this case, the Board finds that RO 
should schedule the veteran for an appropriate VA examination 
to obtain an opinion as to the relationship, if any, between 
any currently diagnosed chronic respiratory/pulmonary 
disorder and the veteran's active military service, to 
include the symptoms noted in the veteran's service medical 
records.  The veteran is hereby notified that a failure to 
report for any scheduled examination, without good cause, 
could well result in the denial of the claim.  See 38 C.F.R. 
§ 3.655 (1999).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  

Prior to having the RO undergo VA examination, however, the 
RO should obtain and associate with the record all 
outstanding pertinent medical records, particularly to 
include any medical records from any VA facilities.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

Finally, the Board points out that in light of the recent 
amendment to 38 U.S.C.A. § 5107, noted above, there is no 
longer a legal requirement that a claim be "well-grounded" 
before it can be adjudicated on the merits; hence, the RO 
should adjudicate the claim on the merits. 

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to the 
veteran.  This should specifically 
include any outstanding records from any 
VA facilities identified by the veteran.  
If any requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran and his attorney should be duly 
notified.

2.  After associating with the claims 
file all available medical records 
received pursuant to the development 
requested in paragraph 1, above, the 
veteran should be afforded an appropriate 
VA examination determine the nature and 
etiology of any current chronic 
respiratory/pulmonary disorder(s) (to 
include bronchitis, bronchial asthma, 
and/or pulmonary emphysema).  It is 
imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in his claims folder, to 
include a complete copy of this REMAND.  
All appropriate tests and studies should 
be conducted, and all clinical findings 
should reported in detail.  With respect 
to each disorder diagnosed, the physician 
should render an opinion, following the 
examination of the veteran and review of 
his pertinent medical history, as to 
whether it is as least as likely as not 
that the disorder is in any way related 
to the veteran's active military service, 
to include the symptoms noted therein.  
All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

3.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4  If none of the requested development 
provides evidence of a nexus between any 
current respiratory/pulmonary disorder 
and the veteran's active military 
service, RO should specifically advise 
him and his attorney of the need to 
submit such competent medical evidence to 
support the claim.

5.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
readjudicate the veteran's claim in all 
of claims on appeal in light of all 
applicable evidence of record and all 
pertinent legal authority, to include the 
provisions of 38 C.F.R. § 3.655, as 
appropriate, and the recently 
amended/added statutory provisions to be 
codified at 38 U.S.C.A. §§ 5100-5107.  
The RO must provide adequate reasons and 
bases for all its determinations, citing 
to all governing legal authority and 
precedent, and addressing all issues and 
concerns that are noted in this REMAND.

6.  If the benefits sought by the veteran 
continue to be denied, the RO must 
furnish to him a supplemental statement 
of the case to him and his attorney, and 
give them the appropriate opportunity to 
submit written or other argument in 
response thereto before the case is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to ensure that all due process 
requirements are met; it is not the Board's intent to imply 
whether the benefits requested should be granted or denied.  
The veteran need take no action until otherwise notified, but 
he may furnish additional evidence within the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

 
- 7 -


- 4 -


